C. A. 2d Cir. [Certiorari granted, *1079ante, p. 1066.] Upon consideration of the letter of December 13, 2012, from the Solicitor General on behalf of the litigants and the amicus curiae invited to brief and argue this case, the following briefing schedule is adopted.
On the merits, brief for Bipartisan Legal Advisory Group of the United States House of Representatives, not to exceed 15,000 words, is to be filed on or before Tuesday, January 22, 2013. Brief for the Solicitor General, not to exceed 15,000 words, is to be filed on or before Friday, February 22, 2013. Brief for Edith Windsor, not to exceed 15,000 words, is to be filed on or before Tuesday, February 26, 2013. Reply brief for Bipartisan Legal Advisory Group of the United States House of Representatives, not to exceed 6,000 words, is to be filed in accordance with this Court’s Rule 25.3.
On the jurisdictional questions, brief for Court-appointed ami-cus curiae, not to exceed 10,000 words, is to be filed on or before January 22, 2013. Briefs for the Solicitor General, Bipartisan Legal Advisory Group of the United States House of Representatives, and Edith Windsor, not to exceed 10,000 words each, are to be filed on or before Wednesday, February 20, 2013. Reply briefs for litigants and Court-appointed amicus curiae, not to exceed 4,000 words, are to be filed in accordance with this Court’s Rule 25.3.
Other amici curiae briefs shall be filed within the time allowed under this Court’s Rule 37.3(a), except that amici curiae briefs on the merits in support of the positions of the Solicitor General and/or Edith Windsor shall be filed within seven days after the brief for the Solicitor General on the merits is filed. Litigants, Court-appointed amicus curiae, and other amici curiae shall indicate on the cover of each brief filed which issue or issues are addressed in that particular brief in addition to the information required by this Court’s Rule 37.3.